Douglas, J.
The court of appeals determined that the opening of the closed containers (white plastic bag and its contents) found during the inventory search of appellee’s automobile violated the Fourth Amendment prohibition against unreasonable searches and seizures and, therefore, the evidence seized during the inventory search could not be used by the state to prove the charges against appellee. We are persuaded by the well-reasoned opinion of the court of appeals and, for the reasons that follow, we affirm.
An inventory search of a lawfully impounded vehicle is a well-defined exception to the warrant requirement of the Fourth Amendment to the United States Constitution. See, generally, South Dakota v. Opperman (1976), 428 U.S. 364, 96 S.Ct. 3092, 49 L.Ed.2d 1000, and Bertine, supra. In Opperman, the United States Supreme Court explained that the exception derives from the principle that valid inventory searches involve administrative caretaking *406functions which serve important governmental interests in protecting property which is in police custody, in ensuring against frivolous claims of loss, stolen or vandalized property, and in guarding the police from danger. Id. at 369-371, 96 S.Ct. at 3097-3098, 49 L.Ed.2d at 1005-1006. The court reasoned that since standard caretaking procedures are unrelated to criminal investigation, the policies underlying the Fourth Amendment warrant requirement are not implicated in the context of an administrative inventory search. Id. at 370, 96 S.Ct. at 3097, 49 L.Ed.2d at 1006, fn. 5. See, also, Bertine, supra, at 371,107 S.Ct. at 741, 93 L.Ed.2d at 745. Even though inventory searches are routine noncriminal procedures, the validity of such searches is judged by the Fourth Amendment’s standard of “reasonableness.” See Opperman and Bertine, supra.
In Opperman, supra, the United States Supreme Court upheld as reasonable a routine inventory search of the contents of a lawfully impounded automobile. During the inventory search, police opened the unlocked glove compartment of the automobile and discovered a quantity of illegal drugs. In holding that the inventory search was “not unreasonable” under the Fourth Amendment, the court emphasized that the search was conducted in accordance with standard police procedures, and that no evidence suggested that the procedures were used as a subterfuge for an investigatory search. Id. at 376, 96 S.Ct. at 3100, 49 L.Ed.2d at 1009.
In Bertine, supra, the United States Supreme Court specifically addressed the question whether police may open containers found during an inventory search of a lawfully impounded vehicle. In Bertine, a backpack was discovered by police during an inventory search of the contents of a van. The backpack was opened and was found to contain a number of closed metal canisters. The canisters were then opened and were found to contain illegal drugs, drug paraphernalia, and $700 in cash. Another $210 in cash was found in a sealed envelope in a separate compartment of the backpack.
In Bertine, supra, the court held that the opening of the containers found during the inventory search did not violate the Fourth Amendment prohibition against unreasonable searches and seizures. Specifically, the court determined that the inventory search was conducted pursuant to standardized police procedures designed to promote legitimate governmental objectives, and that there was no showing the police acted in bad faith or for the sole purpose of investigation. Id. at 372-376, 107 S.Ct. at 741-743, 93 L.Ed.2d at 746-748. In concluding that the inventory search was conducted pursuant to standardized procedures, the Bertine majority emphasized that the police department’s policy for impounding vehicles mandated a detailed inventory *407involving the opening of closed containers and a listing of the contents thereof. Id. at 374, 107 S.Ct. at 742, 93 L.Ed.2d at 747, fn. 6.
In its more recent decision in Wells, supra, the United States Supreme Court reviewed the propriety of an inventory search conducted by the Florida Highway Patrol. In Wells, an automobile was impounded after its owner was placed under arrest. At the impoundment facility, the trunk of the automobile was opened with the owner’s permission. A locked suitcase found in the trunk was forced open, and a garbage bag containing a considerable amount of marijuana was discovered. Defendant Wells was charged with possession of a controlled substance and the state trial court denied his motion to suppress the marijuana obtained during the inventory search. On appeal, the Supreme Court of Florida held that the trial court erred in denying the motion to suppress.
In Wells, the United States Supreme Court affirmed the judgment of the Supreme Court of Florida, stating that:
“In the present case, the Supreme Court of Florida found that the Florida Highway Patrol had no policy whatever with respect to the opening of closed containers encountered during an inventory search. We hold that absent such a policy, the instant search was not sufficiently regulated to satisfy the Fourth Amendment and that the marijuana which was found in the suitcase, therefore, was properly suppressed by the Supreme Court of Florida.” Id. at 4-5, 110 S.Ct. at 1635, 109 L.Ed.2d at 7.
In reaching this conclusion, the Wells majority reiterated the principles set forth in Bertine, supra, and earlier cases that standardized criteria or established routine must regulate the opening of containers found during inventory searches to avoid the possibility that such searches will become a ruse for general rummaging to uncover evidence of a crime. Id. at 4, 110 S.Ct. at 1635, 109 L.Ed.2d at 6.
With the foregoing discussion in mind, we believe that in order to satisfy the requirements of the Fourth Amendment to the United States Constitution, an inventory search of a lawfully impounded vehicle must be conducted in good faith and in accordance with reasonable standardized procedure(s) or established routine. Opperman, Bertine and Wells, supra. Further, if, during a valid inventory search of a lawfully impounded vehicle, a law-enforcement official discovers a closed container, the container may only be opened as part of the inventory process if there is in existence a standardized policy or practice specifically governing the opening of such containers. Bertine and Wells, supra.
In the case at bar, there is ample evidence that the decision to conduct the inventory search of appellee’s automobile was made in accordance with *408standardized procedures of the Ohio State Highway Patrol. Further, we are satisfied that the inventory search of appellee’s vehicle was conducted in good faith, and not for the sole purpose of investigation. However, our reading of Bertine and Wells, supra, is that the existence of a reasonable policy or procedure governing inventory searches in general is insufficient to justify the opening of closed containers encountered during the inventory search. Rather, some articulated policy must also exist which regulates the opening of containers found during the. authorized inventory search.
We agree with the court of appeals that there is no evidence in this case of any standardized policy or practice of the Ohio State Highway Patrol specifically governing the opening of closed containers found during inventory searches. State Trooper Aleshire’s testimony concerning the scope of an inventory search related to the areas (or parts) of a vehicle which are normally searched, i.e., the interior, trunk, glove box, etc. Therefore, we find that Aleshire’s testimony falls short of establishing that some policy or practice of the Highway Patrol governed the opening of the closed containers. Consistent with our interpretation of Bertine and Wells, supra, we hold that the opening of the closed containers found during the inventory search of appellee’s vehicle was constitutionally impermissible, and that the evidence seized as a result must be suppressed.
We recognize that the case now before us can be distinguished from Wells, supra, in several ways. Nevertheless, we believe that the overall thrust of Bertine and Wells, supra, requires the result that we have reached here today. Additionally, we have considered the state and federal cases cited by appellant in support of its proposition that the opening of the closed containers was constitutionally permissible, namely, State v. Bonin (R.I.1991), 591 A.2d 38; United States v. Wilson (C.A.7,1991), 938 F.2d 785, certiorari denied (1992), 503 U.S.-, 112 S.Ct. 946, 117 L.Ed.2d 115; United States v. Gallo (C.A.5, 1991), 927 F.2d 815; and United States v. Kornegay (C.A.10, 1989), 885 F.2d 713, certiorari denied (1990), 495 U.S. 935, 110 S.Ct. 2179, 109 L.Ed.2d 508. However, we find that these cases either misapplied the law pronounced in Wells and Bertine, supra, to the facts, or involved some particular policy or practice governing the opening of containers encountered during inventory searches. In the case at bar, we have found no such policy or practice relating to the opening of the containers found in the trunk of appellee’s automobile.
Accordingly, we affirm the judgment of the court of appeals.

Judgment affirmed.

Moyer, C.J., Sweeney, Wright and H. Brown, JJ., concur.
*409Holmes and Spellacy, JJ., dissent.
Leo M. Spellacy, J., of the Eighth Appellate District, sitting for Resnick, J.